DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot due to the introduction of new references necessitated by amendments to the claims.
Newly added claims 16-19 are addressed in detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina (US 2017/0280344) [“Siomina”] in view of Yi et al. (US 2019/0190687; “Yi”).
Regarding claim 1, Siomina teaches a communication device comprising: 
circuitry configured to [Siomina ¶ 0088: D2D device having controller; ¶ 0131: control circuitry, e.g. a controller, may be programmed to provide the functionality described herein] control measurement of communication quality of a sidelink between the communication device and another communication device on a basis of measurement information for communication quality of wireless communication between the communication device and the other communication device [Siomina ¶ 0092: D2D in action S20 may obtain a measurement performance characteristic (MPC), e.g. by receiving it from another D2D device or a node or network and/or determining it itself, and, in optional step S22, the D2D device may adapt its D2D configuration based on the obtained MPC. In action S24, the D2D device may perform D2D measurement (see ¶ 0148: D2D is sidelink communication; ¶ 0146 gives examples of communication quality measurements) according to and/or based on the measurement performance characteristic and/or the adapted D2D configuration (here, D2D device, i.e., a communication device, performs D2D, i.e., sidelink, measurements as to quality)].
However, Siomina does not explicitly disclose set a sidelink resource of the sidelink between the communication device and the other communication device, as a part of an uplink resource or a downlink resource, wherein a radio resource gap is inserted between a downlink channel and a sidelink channel corresponding to the sidelink, under a condition of setting the sidelink resource of the sidelink between the communication device and the other communication device as the part of the downlink resource.
However, in a similar field of endeavor, Yi teaches set a sidelink resource of the sidelink between the communication device and the other communication device, as a part of an uplink resource or a downlink resource [Yi ¶ 0120, Fig. 12: Sidelink resource may be configured in downlink or uplink portion], 
wherein a radio resource gap is inserted between a downlink channel and a sidelink channel corresponding to the sidelink, under a condition of setting the sidelink resource of the sidelink between the communication device and the other communication device as the part of the downlink resource [Yi ¶ 0120, Fig. 12: subframe 3 shows resources being used for downlink channel and sidelink channel with a duplex gap between the respective channels].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing signal quality measurements of a sidelink communication as taught by Siomina with the method of providing a frequency gap between downlink and sidelink channels as taught by Yi.  The motivation to do so would be improve resource usage efficiency in a sidelink communication environment [Yi ¶ 0117].
Regarding claim 2, Siomina in view of Yi teaches the communication device according to claim 1, wherein the circuitry is configured to measure the communication quality of the sidelink on a basis of a radio wave propagation characteristic in the wireless communication between the communication device and the other communication device [Siomina ¶ 0146: A D2D measurement may be a measurement, e.g. performed by a D2D device, performed for D2D purpose and/or on D2D signals/channels and/or regarding D2D operation and/or communication and may comprise any one or any combination of: D2D RRM measurement, D2D positioning measurement, D2D synchronization measurement, measurement on D2D synchronization signals, measurement on D2D reference signals, measurement on D2D channel/s, signal-to-noise measurement, signal strength measurement, signal quality measurement, in particular measurement of received signal strength, of received signal quality, RLM, synchronization, one-directional and/or two-directional timing measurement, RTT or Rx-Tx or similar measurement, measurement of number of successful and/or unsuccessful channel decodings or receptions, data throughput measurements, measurement of amount of data transmitted and/or received, billing-relevant measurement; these measurement may be performed regarding D2D communication and/or D2D operation].
Regarding claim 3, Siomina in view of Yi teaches the communication device according to claim 1, further comprising: a sensor [Siomina ¶ 0133: D2D device having receiver for receiving signals (here the receiver is analogous to a sensor as it would sense/receive incoming signals)] configured to sense a surrounding environment at a time of measuring the communication quality of the sidelink [Siomina ¶ 0115: measurement results may be used to determine D2D or UE location].
Regarding claim 4, Siomina in view of Yi teaches the communication device according to claim 2, wherein the circuitry is configured to control the measurement of the communication quality of the sidelink on a basis of shared measurement information shared between the communication device and the other communication device [Siomina ¶ 0092: D2D in action S20 may obtain a measurement performance characteristic, e.g. by receiving it from another D2D device or a node or network (i.e. MPC is shared between D2D device and at least another D2D, node, or network), wherein the D2D device may perform D2D measurement according to and/or based on the measurement performance characteristic and/or the adapted D2D configuration].
Regarding claim 5, Siomina in view of Yi teaches the communication device according to claim 4, wherein the shared measurement information includes information regarding a resource of wireless communication to be used at a time of measuring the communication quality of the sidelink [Siomina ¶ 0110: the MPC, in particular the priority and/or the target quality, may be associated with and/or pertain to specific communication resources, in particular specific time- and/or frequency resources (e.g., certain subframes and/or carrier frequency or frequency band), which may be pre-defined (e.g., a frequency band for Public Safety; subframe #0) or configurable (e.g., time-domain pattern indicating subframes where D2D measurements are prioritized or deprioritized with respect to cellular operation)].
Regarding claim 6, Siomina in view of Yi teaches the communication device according to claim 5, wherein the shared measurement information includes at least one of a time resource or a frequency resource of the wireless communication [Siomina ¶ 0110: the MPC, in particular the priority and/or the target quality, may be associated with and/or pertain to specific communication resources, in particular specific time- and/or frequency resources (e.g., certain subframes and/or carrier frequency or frequency band)].
Regarding claim 9, Siomina in view of Yi teaches the communication device according to claim 5, wherein the shared measurement information is given in notification from the other communication device or a base station device [Siomina ¶ 0092: D2D in action S20 may obtain a measurement performance characteristic, e.g. by receiving it from another D2D device or a node or network (i.e. MPC is shared between D2D device and at least another D2D, node, or network)].
Regarding claim 10, Siomina in view of Yi teaches the communication device according to claim 1, wherein the circuitry is configured to feed back a measurement result of the communication quality of the sidelink [Siomina ¶ 0115: D2D measurement results may be signaled to another D2D device, UE, network node, or ProSe/D2D server.
Regarding claim 11, Siomina in view of Yi teaches the communication device according to claim 10, wherein the circuitry is configured to transmit the measurement result of the communication quality of the sidelink to a server device that collects the measurement result of the communication quality via a network [Siomina ¶ 0115: D2D measurement results may be signaled to ProSe/D2D server].
Regarding claim 12, Siomina in view of Yi teaches the communication device according to claim 3, wherein the sensor detects at least one piece of position information, motion information, image information, audio information, or weather information [Siomina ¶ 0115: using the measurement result for positioning purpose, e.g., D2D device or UE location calculation].
Regarding claim 14, Siomina teaches a communication method comprising: 
measuring communication quality of a sidelink between a first communication device and a second communication device on a basis of measurement information for communication quality of wireless communication between the first communication device and the second communication device [Siomina ¶ 0092: D2D in action S20 may obtain a measurement performance characteristic (MPC), e.g. by receiving it from another D2D device or a node or network and/or determining it itself, and, in optional step S22, the D2D device may adapt its D2D configuration based on the obtained MPC. In action S24, the D2D device may perform D2D measurement (see ¶ 0148: D2D is sidelink communication; ¶ 0146 gives examples of communication quality measurements) according to and/or based on the measurement performance characteristic and/or the adapted D2D configuration (here, D2D device, i.e., a communication device, performs D2D, i.e., sidelink, measurements as to quality)]; and 
collecting a measurement result of the measured communication quality of the sidelink [Siomina ¶ 0115: D2D measurement results may be signaled to another D2D device, UE, network node, or ProSe/D2D server (i.e. any of the devices receiving measurement results may be considered as collecting measurement results); ¶ 0129: measurement information may be stored for later use].
However, Siomina does not explicitly disclose setting a sidelink resource of the sidelink between the first communication device and the second communication device, as a part of an uplink resource or a downlink resource, wherein a radio resource gap is inserted between a downlink channel and a sidelink channel corresponding to the sidelink, under a condition of setting the sidelink resource of the sidelink between the first communication device and the second communication device as the part of the downlink resource.
However, in a similar field of endeavor, Yi teaches setting a sidelink resource of the sidelink between the first communication device and the second communication device, as a part of an uplink resource or a downlink resource [Yi ¶ 0120, Fig. 12: Sidelink resource may be configured in downlink or uplink portion], 
wherein a radio resource gap is inserted between a downlink channel and a sidelink channel corresponding to the sidelink, under a condition of setting the sidelink resource of the sidelink between the first communication device and the second communication device as the part of the downlink resource [Yi ¶ 0120, Fig. 12: subframe 3 shows resources being used for downlink channel and sidelink channel with a duplex gap between the respective channels].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing signal quality measurements of a sidelink communication as taught by Siomina with the method of providing a frequency gap between downlink and sidelink channels as taught by Yi.  The motivation to do so would be improve resource usage efficiency in a sidelink communication environment [Yi ¶ 0117].
Regarding claim 15, Siomina teaches a communication system comprising: 
a first communication device and a second communication device [Siomina ¶ 0090: describes a D2D device (i.e. second communication device) making D2D measurements of a D2D communication with another D2D device (i.e. first communication device)] 
configured to measure communication quality of a sidelink between the first communication device and the second communication device on a basis of measurement information for communication quality of wireless communication between the first communication device and the second communication device [Siomina ¶ 0092: D2D in action S20 may obtain a measurement performance characteristic (MPC), e.g. by receiving it from another D2D device or a node or network and/or determining it itself, and, in optional step S22, the D2D device may adapt its D2D configuration based on the obtained MPC. In action S24, the D2D device may perform D2D measurement (see ¶ 0148: D2D is sidelink communication; ¶ 0146 gives examples of communication quality measurements) according to and/or based on the measurement performance characteristic and/or the adapted D2D configuration (here, D2D device, i.e., a communication device, performs D2D, i.e., sidelink, measurements as to quality)]; and 
a server device configured to collect a measurement result of the measured communication quality of the sidelink [Siomina ¶ 0115: D2D measurement results may be signaled to ProSe/D2D server] and setting a sidelink resource of the sidelink between the first communication device and the second communication device [Siomina ¶ 0038: configuring, e.g. by the network and/or a controlling node of the network (see ¶ 0149: controlling node may be a server), communication resources, in particular for the D2D device, based on the received D2D measurement reporting].
However, Siomina does not explicitly disclose setting a sidelink resource of the sidelink between the first communication device and the second communication device, as a part of an uplink resource or a downlink resource, wherein a radio resource gap is inserted between a downlink channel and a sidelink channel corresponding to the sidelink, under a condition of setting the sidelink resource of the sidelink between the first communication device and the second communication device as the part of the downlink resource.
However, Yi teaches setting a sidelink resource of the sidelink between the first communication device and the second communication device, as a part of an uplink resource or a downlink resource [Yi ¶ 0120, Fig. 12: Sidelink resource may be configured in downlink or uplink portion], 
wherein a radio resource gap is inserted between a downlink channel and a sidelink channel corresponding to the sidelink, under a condition of setting the sidelink resource of the sidelink between the first communication device and the second communication device as the part of the downlink resource [Yi ¶ 0120, Fig. 12: subframe 3 shows resources being used for downlink channel and sidelink channel with a duplex gap between the respective channels].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing signal quality measurements of a sidelink communication as taught by Siomina with the method of providing a frequency gap between downlink and sidelink channels as taught by Yi.  The motivation to do so would be improve resource usage efficiency in a sidelink communication environment [Yi ¶ 0117].
Regarding claim 19, Siomina in view of Yi teaches the communication device according to claim 1, however, Siomina does not explicitly disclose wherein the radio resource gap is inserted at an end in a frequency direction of a resource block of the sidelink.
However, Yi teaches wherein the radio resource gap is inserted at an end in a frequency direction of a resource block of the sidelink [Yi ¶ 0120, Fig. 12: subframe 3 shows resources being used for downlink channel and sidelink channel with a duplex gap between the respective channels; here the duplex gap is at one end of the sidelink channel in a frequency direction].
The motivation to combine these references is illustrated in the rejection of claim 1 above.

Claims 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Yi in view of Uchiyama (US 2018/0294935) [“Uchiyama”].
Regarding claim 7, Siomina in view of Yi teaches the communication device according to claim 5, however, does not explicitly disclose wherein the circuitry is configured to measure the communication quality of the sidelink by receiving a known reference signal transmitted from the other communication device, using the resource of wireless communication included in the shared measurement information.
However, in a similar field of endeavor, Uchiyama teaches wherein the circuitry configured to measure the communication quality of the sidelink by receiving a known reference signal transmitted from the other communication device, using the resource of wireless communication included in the shared measurement information [Uchiyama ¶ 0124: the communication control unit 254 attempts to decode a PSBCH, a PSCCH and a PSSCH received by the communication unit 210 depending on the format set by the setting unit 252; ¶ 0126: a transmitting side and a receiving side may share the format applied to the data channel irrespective of whether formats are switched between “semi-persistent” and “dynamic (i.e. a DM-RS is sent in a certain format known to transmitting and receiving UE; see also ¶ 0100: measures against the Doppler effect in such V2X/V2V communication, use of a format in which the frequency of insertion of a demodulation reference signal (DMRS) that is an example of reference signals for channel estimation)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing signal quality measurements of a sidelink communication as taught by Siomina with the method of determining a DM-RS, from a group of predetermined DM-RS, to use for signal measurements of a sidelink communication as taught by Uchiyama.  The motivation to do so would be take into consideration variable rates of travel when performing Doppler shift measurements in sidelink communications [Uchiyama ¶ 0100].
Regarding claim 8, Siomina in view of Yi teaches the communication device according to claim 5, however, does not explicitly disclose wherein the circuitry is configured to transmit a known reference signal, using the resource of wireless communication included in the shared measurement information.
However, in a similar field of endeavor, Uchiyama teaches wherein the circuitry is configured to transmit a known reference signal, using the resource of wireless communication included in the shared measurement information [Uchiyama ¶ 0113: storage unit 240 stores a plurality of formats as a group of DMRS arrangement candidate formats (i.e. DMRS are known to UE); ¶ 0124: the communication control unit 254 according to the present embodiment controls V2X communication performed by the communication unit 210 depending on a format set by the setting unit 252. For example, the communication control unit 254 inserts DMRSs into a PSBCH, a PSCCH and a PSSCH depending on the format set by the setting unit 252].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing signal quality measurements of a sidelink communication as taught by Siomina with the method of determining a DM-RS, from a group of predetermined DM-RS, to use for signal measurements of a sidelink communication as taught by Uchiyama.  The motivation to do so would be take into consideration variable rates of travel when performing Doppler shift measurements in sidelink communications [Uchiyama ¶ 0100].
Regarding claim 13, Siomina in view of Yi teaches the communication device according to claim 1, however, does not explicitly disclose wherein the communication device is built in or externally mounted to a vehicle, and the other communication device is built in or externally mounted to another vehicle.
However, in a similar field of endeavor, Uchiyama teaches wherein the communication device is built in or externally mounted to a vehicle, and the other communication device is built in or externally mounted to another vehicle [Uchiyama ¶ 0084: UE 20 is a communication device that is mounted on the vehicle 22 and moves along with traveling of the vehicle 22. The UE 20 has a function of communicating with the eNB 30 according to control by the eNB 30. In addition, the UE 20 according to the present embodiment may perform direct communication (V2V communication) with a UE 20 aboard another vehicle 22].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing signal quality measurements of a sidelink communication as taught by Siomina with the method of providing DM-RS for sidelink measurements wherein the sidelink communication occurs between vehicle mounted UEs as taught by Uchiyama.  The motivation to do so would be take into consideration variable rates of travel when performing Doppler shift measurements in sidelink communications [Uchiyama ¶ 0100].

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Yi in view of Takeda et al. (US 2019/0150032; “Takeda”).
Regarding claim 16, Siomina in view of Yi teaches the communication device according to claim 1, however, Siomina does not explicitly disclose wherein the radio resource gap is at least one of a frequency resource gap.
However, Yi teaches wherein the radio resource gap is at least one of a frequency resource gap [Yi ¶ 0120, Fig. 12: subframe 3 shows resources being used for downlink channel and sidelink channel with a duplex gap between the respective channels].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Siomina in view of Yi does not explicitly disclose wherein the radio resource gap is at least on of a time resource gap.
However, in a similar field of endeavor, Takeda teaches wherein the radio resource gap is at least on a time resource gap [Takeda ¶¶ 0056 & 0058, Fig. 6: sidelink UE may have given resource scheduled in UL resources or DL resources wherein a guard period around the given resources is used when scheduling occurs in DL resources; Figs. 6A-C show time gaps, Figs. 6D-E show frequency gaps].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing signal quality measurements of a sidelink communication as taught by Siomina with the method of providing a time or frequency gap between downlink and sidelink channels as taught by Takeda.  The motivation to do so would be improve resource usage efficiency in a sidelink communication environment [Takeda ¶¶ 0007-0008].
Regarding claim 17, Siomina in view of Yi in view of Takeda teaches the communication device according to claim 16, however, Siomina does not explicitly disclose wherein the frequency resource gap includes at least one of a gap frequency, a band gap, a gap subcarrier, a null band, a null carrier, and a null subcarrier.
However, Yi teaches wherein the frequency resource gap includes at least one of a gap frequency, a band gap, a gap subcarrier, a null band, a null carrier, and a null subcarrier [Yi ¶ 0120, Fig. 12: subframe 3 shows resources being used for downlink channel and sidelink channel with a duplex gap between the respective channels].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 18, Siomina in view of Yi in view of Takeda teaches the communication device according to claim 16, however, Siomina does not explicitly disclose wherein the time resource gap includes at least one of a gap section, a band section, a null section, a null symbol.
However, Takeda teaches wherein the time resource gap includes at least one of a gap section, a band section, a null section, a null symbol [Takeda ¶¶ 0056, Fig. 6: gap period or the guard period is provided in OFDM symbols before and after the OFDM symbol to which the given UL resource is allocated].
The motivation to combine these references is illustrated in the rejection of claim 16 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474